Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


2.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-18of U.S. Patent No. 11,023,691. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely a broaden version of the patented claims.  Claim 9 and 11 of the patent show all the elements of independent claim 1.
 
Claim Rejections - 35 USC § 112 


3.	Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.
	As per independent claim 1, it is unclear whether the “analog amplifiers” coupled to the input or output of the analog processor.  There is NO Figs. shown the output of the processor directly coupled to the ADCs and “analog amplifiers”.  Clarification is requested. 
	As per independent claim 9, it is unclear which element for “generating a plurality of output analog signals (fourth step).   Clarification is requested.
4.	 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 1-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “analog processor”, ADCs and “analog amplifiers” are connected in series/cascade fashion, does not reasonably provide enablement for the output of “analog processor” directly coupled to ADCs and analog amplifiers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  See explanation in paragraph No. 3 above.
	
Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
7.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Muralimanohar et al (Applicants’ admission Prior Art, Pub. No. US 2018/0004708 A1).
	As per independent claim 1, Muralimanohar et al disclose, e.g., see Figs. 2 and 7, the invention substantially as claimed, including:
Claim 1. An accelerator (Fig. 7) comprising: 
an analog processor (Fig. 2 “crossbar array 200; Fig. 7 element 720) arranged to perform matrix-vector multiplication and comprising inputs and outputs; 
a plurality of (element 730) coupled to respective outputs of the analog processor, 
a plurality of analog amplifiers (Fig. 2, amplifiers 218; para. [0041]) coupled to the analog processor.
It is noted that Muralimanohar et al do not specifically detail the number of ADCs. The detailed feature is obvious design choice. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the claimed invention according to Muralimanohar et al’s teachings because the device is a analog processor capable of performing matrix-vector multiplication as claimed.
	As per dependent claims 2-8, the claims add several detailed features for the accelerator.  These old are well known in the art.
	
Conclusion

8.	Claims 9-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.

9.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the 
method for performing matrix-vector multiplication, including:
setting a gain of at least one of a plurality of multiplication units; 
controlling an analog processor based on a set of parameters representing a matrix;
 generating a plurality of output analog signals based on the plurality of input analog signals and the set of parameters; 
with the plurality of multiplication units, generating a plurality of scaled output analog signals by scaling the plurality of input analog signals and/or the plurality of output analog signals.
feature as recited in independent claim 9.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tan V Mai/ 		Primary Examiner, Art Unit 2182